Per Curiam,
The order of removal in this case was confirmed by the court below on the ground that in 1886 the pauper in question acquired a statutory settlement in defendant poor district under the provisions of section 9, clause V of the poor law, which declares such settlement may be gained, in any district, “ By any unmarried person, not having a child, who shall be lawfully bound or hired as a servant, within such district, and shall continue in such service one whole year.” Purd. 1750, pi. 50.
As to the facts necessary to the acquisition of a settlement under this clause of the act, viz: that the pauper in question was then an unmarried adult; that she hired as a servant within the defendant poor district, and continued in such service one whole year; etc., it is sufficient to say that they appear to have been found by the learned court upon sufficient evidence. It is therefore unnecessary to discuss the specifications relating to either of said findings of facts; and they are accordingly dismissed without further comment.
The fifth and sixth specifications allege error in holding that the word “ child,” in the clause above quoted, means only a legitimate child, and “ that an unmarried female, having a bastard child, may gain a settlement by hiring and service for one whole year.”
We think the learned judge was clearly right in construing the clause in question as he did. In the absence of some qualifying expression, such as is used in the 11th section of the same act, the word “child” in legislative enactments, as in legal parlance generally, means only and exclusively a legitimate child. It is used to denote a legitimate descendant in the first degree. Sometimes, however, it means a legitimate descendant in any degree; but, as expressive of that thought, the word “ children” is generally employed: Anderson’s Law Diet. 174.
.The questions involved in this case, both of law and fact, appear to have been correctly decided by the court below. There is nothing in either of them that requires discussion.
Decree affirmed and appeal dismissed at appellants’ costs.